Citation Nr: 0626167	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  04-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbar spondylosis with disc degeneration and facet joint 
disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION


The veteran served on active duty from April 1982 to April 
1985 and August 1987 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision issued in March 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which continued a 40 
percent disability rating for the veteran's service-connected 
lumbar spondylosis with disc degeneration and facet joint 
disease.

In March, April and September 2005 statements submitted by 
the veteran, she contends that she is unable to work full 
time as a result of her back pain.  The Board views this 
statement as an inferred claim for a total disability 
compensation rating based on individual unemployability 
(TDIU), and as such is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal, and it is unclear whether the RO has 
requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [her] claim."  
38 C.F.R. § 3.159(b)(1).  

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a 
statement dated March 4, 2005, the veteran requested a video 
conference hearing at the RO before a Veterans Law Judge.  
Such a hearing must be scheduled by the RO.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 19.75, 19.76, 20.703, 20.704 
(2005).  The claims file does not reflect that the veteran 
has yet been afforded such a hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); and 
(2) requests or tells the veteran to 
provide any evidence in her possession 
that pertains to her claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2. The RO should schedule the veteran for 
a video conference hearing before a 
Veterans Law Judge.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board for 
appellate review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





